Exhibit 10.2

 

AMENDMENT TO RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Amendment to Restricted Stock Award Agreement  (“Amendment”) is made as of
March 24, 2005 by and between Curative Health Services, Inc., a Minnesota
corporation (“Company”), and Paul F. McConnell, an individual resident of the
Commonwealth of Massachussetts (“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated
April 23, 2004 (as such agreement was amended as of November 15, 2004, and as
may be amended from time to time, the “Employment Agreement”), and a Restricted
Stock Unit Award Agreement dated as of April 23, 2004 (“RSU Agreement”); and

 

WHEREAS, the Company and Executive desire to make certain changes to the vesting
terms for the restricted stock units provided for in the RSU Agreement and to
the provisions of the Employment Agreement relating to such vesting, and to
certain other provisions of the Employment Agreement (as provided for in a
Second Amendment to Employment Agreement between the parties dated the date
hereof);

 

NOW, THEREFORE, in consideration of the foregoing and the mutual terms and
conditions set forth herein, the Company and Executive agree as follows:

 


1.     AMENDMENTS.   THE FOLLOWING PROVISIONS OF THE RSU AGREEMENT ARE HEREBY
AMENDED AS FOLLOWS:


 


(A)   SECTION 3(A).   SECTION 3(A) SHALL BE REPLACED IN ITS ENTIRETY WITH THE
FOLLOWING:


 


“SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, ONE THIRD OF THE
RESTRICTED STOCK UNITS AWARDED HEREUNDER TO EMPLOYEE SHALL VEST AND BECOME THE
RIGHT TO RECEIVE COMMON STOCK ON THE FIRST ANNIVERSARY OF THIS AGREEMENT, AND
THE BALANCE OF THE RESTRICTED STOCK UNITS SHALL VEST IN EQUAL MONTHLY
INSTALLMENTS ON THE LAST DATE OF EACH OF THE EIGHT (8) SUCCESSIVE THREE-MONTH
PERIODS FOLLOWING THE FIRST ANNIVERSARY OF THIS AGREEMENT;  IN EACH CASE IF
EMPLOYEE REMAINS CONTINUOUSLY EMPLOYED BY THE COMPANY UNTIL SUCH RESPECTIVE
DATE. IF THE EMPLOYEE IS TERMINATED, WHETHER VOLUNTARILY OR INVOLUNTARILY, PRIOR
TO VESTING OF ANY RESTRICTED STOCK UNITS, ANY UNITS REMAINING UNVESTED AS OF THE
DATE OF TERMINATION WILL BE FORFEITED AND THE EMPLOYEE WILL RETAIN NO RIGHTS
WITH RESPECT TO THE FORFEITED UNITS.”


 


2.     HEADINGS.  THE HEADINGS OF THE ARTICLES AND SECTIONS OF THIS
ACKNOWLEDGMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED A PART
OF OR AFFECT THE CONSTRUCTION OR INTERPRETATION OF ANY PROVISION OF THIS
AMENDMENT.


 


3.     MODIFICATIONS.  EXCEPT AS MODIFIED HEREBY, THE EMPLOYMENT AGREEMENT IS IN
ALL OTHER RESPECTS HEREBY RATIFIED AND CONFIRMED.

 

--------------------------------------------------------------------------------


 


4.     FORCE AND EFFECT.  THIS AMENDMENT SHALL BE EFFECTIVE FROM THE DATE
HEREOF.


 

IN WITNESS HEREOF, the parties have executed this Amendment effective as of the
date first set forth above.

 

 

PAUL F. MCCONNELL

CURATIVE HEALTH SERVICES, INC.

 

 

 

 

/s/ Paul F. McConnell

 

By

   /s/ Thomas Axmacher

 

Executive

Its

  Chief Financial Officer

 

 

--------------------------------------------------------------------------------